DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 01 April 2021, 19 Aril 2021, and 22 September 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statements.
Allowable Subject Matter
Claims 2-21 are allowed.
Independent Claim 2 describes a fiber optic cable arrangement comprising: a protective arrangement extending along a length between a closed end and an open end, the protective arrangement including a first housing piece and a second housing piece that cooperate to define the closed end and the open end, the protective arrangement defining a window and a slot that are spaced from each other along the length of the protective arrangement; an optical cable extending into the protective arrangement through the open end, the optical cable including a jacket surrounding an optical fiber having a prepared fiber tip spaced from a terminated end of the jacket, the fiber tip being disposed within an optical ferrule; a cable anchor mounted over the terminated end of the jacket, the cable anchor including an externally extending tab configured to fit within the window of the protective arrangement to inhibit movement of the cable anchor out of the protective arrangement through the open end; and a keying member disposed about the optical fiber at a location spaced from the cable anchor, the keying member including an 
US Patent Application Publication 2009/0148109 to Takahashi et al. (“US1”), cited in Applicant’s IDS of 01 April 2021 stands as the closest prior art of record. US1 describes a fiber optic cable arrangement comprising: a protective arrangement extending along a length, the protective arrangement including a first housing piece (46) and a second housing piece (47) that cooperate, the protective arrangement defining a window (corresponding to 7); an optical cable extending into the protective arrangement (13), the optical cable including a jacket (13b) surrounding an optical fiber having a prepared fiber tip spaced from a terminated end of the jacket, the fiber tip being disposed within an optical ferrule (1); a cable anchor (9) mounted over the terminated end of the jacket; and a keying member (7) disposed about the optical fiber at a location spaced from the cable anchor, the keying member including an externally extending key configured to fit within the slot of the protective arrangement to axially and rotationally fix the keying member relative to the protective arrangement (see Fig 28).
US1 does not describe or reasonably suggest a cable anchor including an externally extending tab configured to fit within a window of the protective arrangement to inhibit movement of the cable anchor out of the protective arrangement through the open end.
Claims 3-21 depend from Claim 1 and are therefore allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874